Case 7:20-cr-00224-PMH Document 29 Filed 06/26/20 Page 1of1
Case 7:20-cr-00224-PMH Document 28 Filed 06/25/20 Page 1of1

CALHOUN & LAWRENCE, LLP
ATTORNEYS AT LAW
8I MAIN STREET
SUITE 504

WHITE PLAINS, NEW YORK [O60I
CLINTON W. CALHOUN, IIi* (914) 946-5900
KERRY A, LAWRENCE**
—_— FAX (914) 946-5906
REBECCA R. BROWN®**
— Application granted.
*ALSO ADMITTED IN VA & DC

**ALSO ADMITTED IN CT SO,ORDERED. a
BY ECF Ve

 

 

Honorable Philip M. Halpern Phils M. Halpern

United States District Judge United States District Judge
United States Courthouse

500 Pearl Street Dated: New York, New York

June 26, 2020

 

 

New York, NY 10007-1312

 

Re: United States vy. Darren Parker
20 Cr. 224 (PMH)

Dear Judge Halpern:

I am the attorney for Darren Parker, a defendant in the above-referenced matter,
appointed pursuant to the Criminal Justice Act. I write requesting that the Court appoint my
associate, Rebecca Brown, to be compensated for work as early as today, June 25, 2020, and to
continue assisting me in this case, including reviewing the discovery that the Government has
produced, engaging in legal research and drafting motions, if necessary, along with meeting with
the defendant.

I am seeking authorization for Ms. Brown to work up to 50 hours on this matter. If
approved, Ms. Brown will work under my direction and will abide by the conditions of the
protective order. At the conclusion of this case, she will submit a voucher subject to Court
approval. I am asking that Ms. Brown be approved at a rate of $110/hour, which is a rate typical
for associates with her level of experience.

If the foregoing meets with the Court’s approval, then I respectfully request that Your
Honor “So Order” this letter.

Thank you for your consideration in this matter.

Respectfully submitted,

Kevin p- Cy

Kerry A. Lawrence

KAL/kvm
